

116 SRES 402 ATS: Honoring the life, work, and legacy of Toni Morrison.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 402IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Brown (for himself and Mr. Portman) submitted the following resolution; which was considered and agreed toRESOLUTIONHonoring the life, work, and legacy of Toni Morrison.
	
 Whereas Toni Morrison, born Chloe Ardelia Wofford on February 18, 1931, in Lorain, Ohio, to George Wofford and Ramah Willis Wofford, was a pioneering novelist, writer, editor, and professor;
 Whereas Toni Morrison graduated from Lorain High School in Lorain, Ohio, with honors in 1949; Whereas, in 1953, Toni Morrison graduated from Howard University in Washington, D.C., with a bachelor of arts degree in English and a minor in Classics;
 Whereas, in 1955, Toni Morrison graduated from Cornell University in Ithaca, New York, with a master of arts degree in English;
 Whereas, in 1955, Toni Morrison became a professor at Texas Southern University in Houston, Texas; Whereas, from 1957 to 1964, Toni Morrison taught at Howard University in Washington, D.C.;
 Whereas, from 1965 to 1968, Toni Morrison was a senior editor with textbook publisher L.W. Singer in Syracuse, New York;
 Whereas, from 1968 to 1983, Toni Morrison was the first African-American woman senior editor in the history of Random House, Inc., in New York City;
 Whereas, in 1970, Holt, Rhinehart and Winston published The Bluest Eye, the first novel by Toni Morrison; Whereas, in 1973, Knopf published the novel Sula by Toni Morrison;
 Whereas, in 1975, Toni Morrison received the Ohioana Book Award for Sula, which was also nominated for the American Book Award; Whereas, from 1975 to 1977, Toni Morrison was a visiting professor at Yale University in New Haven, Connecticut;
 Whereas, in 1977, Knopf published the novel Song of Solomon by Toni Morrison, which was chosen as a Book-of-the-Month selection the same year; Whereas, in 1978, Toni Morrison received, for Song of Solomon—
 (1)the National Book Critics Circle Award; (2)the American Academy and Institute of Arts and Letters Award;
 (3)the Oscar Micheaux Award; and
 (4)the Cleveland Arts Prize for Literature; Whereas, in 1979, Toni Morrison was awarded the Barnard Medal of Distinction from Barnard College in New York City;
 Whereas, from 1979 to 1980, Toni Morrison was a Distinguished Visiting Lecturer at Bard College in Annandale-on-Hudson, New York;
 Whereas, in 1980, Toni Morrison was appointed by President Jimmy Carter to serve on the National Council on the Arts, a position Morrison held through 1987;
 Whereas, in 1981— (1)Knopf published the novel Tar Baby by Toni Morrison; and
 (2)Toni Morrison— (A)was elected to the American Academy of Arts and Letters; and
 (B)received the Langston Hughes Award from the City College of New York in New York City;
 Whereas, in 1983, Recitatif, the only short story by Toni Morrison, was published in Confirmations: An Anthology of African American Women Writers; Whereas, from 1983 to 1984, Toni Morrison was a Distinguished Visiting Professor at Rutgers University in New Brunswick, New Jersey;
 Whereas, from 1984 to 1989, Toni Morrison was the Schweitzer Professor of the Humanities, College of the Humanities and Fine Arts, at State University of New York in Albany, New York;
 Whereas, in 1985, Toni Morrison joined the board of trustees of the New York Public Library; Whereas, in 1986, Toni Morrison wrote Dreaming Emmett, an unpublished play commissioned by the New York State Writers Institute, for which Morrison received the New York State Governor’s Arts Award the same year;
 Whereas, in 1987, Knopf published the novel Beloved by Toni Morrison, a portrait of a woman haunted by the legacy of slavery in post-Civil War Ohio, for which Morrison received the Anisfield Wolf Book Award in Race Relations in 1988;
 Whereas, in 1988, Toni Morrison— (1)won the Pulitzer Prize for Beloved;
 (2)received, for Beloved— (A)the Robert F. Kennedy Book Award;
 (B)the Melcher Book Award; and
 (C)the Elmer Holmes Bobst Award for Fiction; (3)received the Ohioana Career Medal Award; and
 (4)delivered the Robert C. Tanner Lecture on Human Values at the University of Michigan;
 Whereas, from 1989 to 2006, Toni Morrison was the Robert F. Goheen Professor in the Council of the Humanities at Princeton University in Princeton, New Jersey, where she was recognized with emeritus status in 2006;
 Whereas, in 1990, Toni Morrison delivered— (1)the Massey Lectures at Harvard University;
 (2)the first Chazen Lecture at the University of Wisconsin;
 (3)a Charter Lecture at the University of Georgia; and
 (4)the Clark Lectures at Trinity College in Cambridge, England;
 Whereas, in 1991, Toni Morrison was awarded the Rosenberger Medal at the University of Chicago in Chicago, Illinois;
 Whereas, in 1992— (1)Knopf published the novel Jazz by Toni Morrison;
 (2)Pantheon published Race-ing Justice, En-gendering Power: Essays on Anita Hill, Clarence Thomas, and the Construction of Social Reality, a collection edited by Toni Morrison; and
 (3)Harvard University Press published Playing in the Dark: Whiteness and the Literary Imagination by Toni Morrison; Whereas, in 1993, Toni Morrison—
 (1)received the honor of Commandeur de l’Ordre des Arts et des Lettres, a prestigious award for distinguished contributions to French and world culture;
 (2)became the first African-American woman to win the Nobel Prize in Literature for being an author who in novels characterized by visionary force and poetic import, gives life to an essential aspect of American reality;
 (3)wrote the lyrics for the song cycle Honey and Rue with composer André Previn for Kathleen Battle, a work commissioned by Carnegie Hall; and (4)founded the Princeton Atelier, a studio arts program at Princeton University that brings together students and visiting artists to explore the collaborative creative process;
 Whereas, in 1994, Toni Morrison— (1)received—
 (A)the Condorcet Medal from the Ecole Normale Supérierue in Paris, France; and
 (B)the Pearl Buck Award from the Pearl Buck Foundation; (2)held the International Condorcet Chair at the Ecole Normale Supérieure and the College de France in Paris, France; and
 (3)wrote lyrics for Four Songs with composer André Previn, which was performed by Sylvia McNair at Carnegie Hall; Whereas, in 1996, Toni Morrison—
 (1)was awarded the National Book Foundation Medal for Distinguished Contribution to American Letters in New York City;
 (2)was named the Jefferson Lecturer in the Humanities by the National Endowment for the Humanities; and
 (3)delivered the keynote address at the 250th Anniversary Convocation of Princeton University;
 Whereas, in 1997, Toni Morrison— (1)co-edited Birth of a Nation’hood: Gaze, Script, and Spectacle in the O.J. Simpson Case, a collection of essays on the O.J. Simpson case published by Pantheon; and
 (2)wrote the lyrics for Sweet Talk with composer Richard Danielpour, which was performed by Jessye Norman at Carnegie Hall; Whereas, from 1997 to 2003, Toni Morrison was the A.D. White Professor-At-Large at Cornell University in Ithaca, New York;
 Whereas, in 1998— (1)Knopf published the novel Paradise by Toni Morrison; and
 (2)Toni Morrison wrote the lyrics for Spirits in the Well with composer Richard Danielpour, which was performed by Jessye Norman at Avery Fisher Hall; Whereas, in 1998—
 (1)the audio book Beloved, which was recorded by Toni Morrison, received a Grammy nomination for Best Spoken Word Album; and (2)Toni Morrison delivered—
 (A)the Moffitt Lecture at Princeton University; and (B)the Berliner Lektionen at the Theater Berlin;
 Whereas, in 1999, Toni Morrison— (1)received the Ohioana Book Award for Fiction; and
 (2)co-authored with her son, Slade Morrison, The Big Box, which was published by Hyperion; Whereas, in 2000, Toni Morrison—
 (1)wrote the lyrics for woman.life.song with composer Judith Weir, which was performed by Jessye Norman at Carnegie Hall; and (2)was awarded the National Humanities Medal;
 Whereas, in 2001, Toni Morrison— (1)received—
 (A)the Pell Award for Lifetime Achievement in the Arts; and (B)the Cavore Prize in Turin, Italy;
 (2)was honored at the Fete du Livre organized by Les Ecritures Croisées at the Cité du Livre in Aix-en-Provence, France; and
 (3)delivered a lecture at a lecture series sponsored by the United Nations Secretary General;
 Whereas, in 2002, Toni Morrison— (1)delivered the Alexander Lectures at the University of Toronto; and
 (2)wrote the libretto for Margaret Garner with composer Richard Danielpour, an opera that was co-commissioned by— (A)the Michigan Opera Theatre;
 (B)the Cincinnati Opera; and
 (C)the Opera Company of Philadelphia; Whereas, in 2003—
 (1)Toni Morrison received the Docteur Honoris Causa from the Ecole Normale Supérieure in Paris, France; and
 (2)Knopf published the novel Love by Toni Morrison; Whereas, in 2004, Toni Morrison—
 (1)delivered the Amnesty International Lecture in Edinburgh, Scotland; (2)received the Arts and Communities award from the Academy of Culture in Paris, France; and
 (3)received the Image Award for Outstanding Literary Work in Fiction from the National Association for the Advancement of Colored People;
 Whereas, in 2005, Toni Morrison— (1)received—
 (A)the Du Bois Medal from the W.E.B. DuBois Institute in Cambridge, Massachusetts; and
 (B)the Coretta Scott King Award from the American Library Association; and
 (2)was awarded a doctor of letters from Oxford University in Oxford, England;
 Whereas, in 2006— (1)the New York Times rated Beloved by Toni Morrison as the Best Work of American Fiction of the Last 25 Years; and
 (2)Toni Morrison— (A)through the Grand Invité program of the Musée du Louvre in Paris, France, was the Guest Curator of the Musée du Louvre; and
 (B)was named a Life Trustee of the New York Public Library; Whereas, in 2007, Toni Morrison was awarded—
 (1)the Docteur Honoris Causa from the Université Paris Sorbonne – Paris IV in Paris, France; and
 (2)the Radcliffe Institute Medal from the Radcliffe Institute for Advanced Study at Harvard University in Cambridge, Massachusetts;
 Whereas, in 2008, Knopf published the novel A Mercy by Toni Morrison; Whereas, in 2010, Toni Morrison received the Chevalier Ordre National de la L´egion d’honneur, the highest national order of merit in France;
 Whereas, in 2011, Toni Morrison wrote the play Desdemona, which premiered in Vienna, Austria; Whereas, in 2012—
 (1)Toni Morrison delivered the Ingersoll Lecture at the Harvard Divinity School in Cambridge, Massachusetts;
 (2)Knopf published the novel Home by Toni Morrison; and (3)President Barack Obama awarded the Presidential Medal of Freedom, the highest civilian honor of the United States, to Toni Morrison for her literary work and legacy as one of our nation’s most celebrated novelists;
 Whereas, in 2014, Toni Morrison received the Ivan Sandrof Lifetime Achievement Award from the National Book Critics Circle;
 Whereas, in 2015, Knopf published the novel God Help the Child by Toni Morrison; Whereas, in 2016—
 (1)Toni Morrison was the Charles E. Norton Professor at Harvard University in Cambridge, Massachusetts;
 (2)the American Academy of Arts and Sciences awarded Toni Morrison the Emerson-Thoreau Medal for her distinguished achievement in the field of literature; and
 (3)Toni Morrison received the PEN/Saul Bellow Award for Achievement in American Fiction;
 Whereas, in 2017— (1)Harvard University Press published The Origin of Others by Toni Morrison, which was based on the Charles Eliot Norton Lectures presented by Morrison at Harvard University in 2016;
 (2)Toni Morrison delivered the keynote address at the Princeton Slavery Project Symposium; and
 (3)Princeton University dedicated the naming of Morrison Hall in honor of Toni Morrison, who was the Robert F. Goheen Professor in the Humanities, Emeritus, at Princeton University;
 Whereas, in 2019— (1)Knopf published The Source of Self-Regard: Selected Essays, Speeches, and Meditations by Toni Morrison; and
 (2)the American Academy of Arts and Letters awarded Toni Morrison a Gold Medal for distinguished achievement in the field of literature;
 Whereas the invaluable contributions of Toni Morrison to literature in the United States during a career that spanned more than 5 decades will inform generations of authors, scholars, teachers, and students in the United States and around the world; and
 Whereas, on August 5, 2019, at the age of 88, Toni Morrison died, leaving a legacy of a visionary literature that—
 (1)is extraordinary for the freshness of its narrative strategies and procedures; and
 (2)is dedicated to dramatizing the complex humanity and art of Black people: Now, therefore, be it
	
 That the Senate— (1)extends heartfelt sympathy to the family of Toni Morrison on the occasion of her death;
 (2)recognizes Toni Morrison as— (A)one of the most formidable scholars, educators, and authors of the United States; and
 (B)a writer of the stature of other great literary figures of the United States, such as— (i)Nathaniel Hawthorne;
 (ii)Ralph Waldo Emerson; (iii)Herman Melville;
 (iv)Walt Whitman; (v)Mark Twain; and
 (vi)William Faulkner; (3)honors the life of Toni Morrison and the achievements of Toni Morrison in humanities and literature; and
 (4)expresses deep appreciation for the exceptional and vital work of Toni Morrison, including— (A)the vehemence of the work;
 (B)the uncensored exploration of race in the United States that the work presented; and (C)the enduring impact the work has had, and will continue to have, on the United States.